           Case 2:19-cv-00581-CDJ Document 35 Filed 06/22/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SEKEMA GENTLES,
                                                  :
         Plaintiff,

               v.
                                                  :
THE BOROUGH OF POTTSTOWN
                                                                 CIVIL ACTION
POLICE OFFICER(S) JEFFREY
                                                                 NO. 19-0581
PORTOCK, in both personal and official            :
capacities; UNRUH, in both personal
 and official capacities; and,
UNIDENTIFIED OFFICER, in both                     :
personal and official capacities
                Defendants.

                                               ORDER


       AND NOW, this 22nd day of June 2020, upon consideration of: Plaintiff’s Amended

Complaint (ECF No. 23); Defendants’ Motion to Dismiss (ECF No. 24); and, Plaintiff’s

Response (ECF No. 27), it is hereby ORDERED that in accordance with the Court’s

accompanying Memorandum, said Motion is GRANTED in PART and DENIED in PART as

follows:

               (1) Defendants’ Motion is GRANTED as to Plaintiff’s federal claim for
                   Malicious Prosecution, as well as his claims for Intentional Infliction of
                   Emotional Distress, Fourteenth Amendment violations, violations of the
                   Pennsylvania Constitution, and declaratory relief; and,

               (2) Defendants’ Motion is DENIED as to Plaintiff’s Fourth Amendment claim,
                   state claim for Malicious Prosecution, and demand for punitive damages.

       It is further ORDERED that Plaintiff’s Motion for Relief Pursuant to Rule 60(b) (ECF

No. 33) is DENIED as moot.

                                                             BY THE COURT:



                                                             /s/ C. Darnell Jones, II   J.
